DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 18 July 2022 is acknowledged.
The replacement sheet drawing was received on 18 July 2022.  This drawing is acceptable in part; the drawings are objected to in section 4 of this correspondence.
Claim 1 is amended.
Claims 1-19 are presented.
Election/Restrictions
Upon further review of the instant application, the amended claims, and Applicant’s remarks (see pages 6-7 of the reply of 18 July 2022 under Restriction), the restriction requirement of 5 January 2022 is rescinded.  Accordingly, the present action treats claims 1-19 on the merits.
Response to Arguments
Applicant's arguments filed 18 July 2022 regarding prior art rejections of the claims (see Claim Rejections; pages 7-10 of the reply) have been fully considered but they are not persuasive:
Applicant’s arguments regarding claim 1 are drawn to newly amended subject matter, which is addressed in the rejections below.
Applicant’s argument (page 9, first full paragraph) that “the insert taught by Yoshida is not a footbed disposed on top of a thermal retention material” is fully considered but not persuasive.  Yoshida teaches a removable footbed intended to be disposed on top of a foot-contacting surface of a shoe, as presented in the office action of 25 March 2022.  Magyar teaches the layer of thermal retention material.  Accordingly, the modified footwear item meets the limitation “footbed disposed on top of a thermal retention material” insofar as the modified footbed is disposed on top of the layer of aerogel thermal retention material of the modified footwear, as set forth in the office action of 25 March 2022.
Applicant’s argument (starting at the paragraph spanning pages 9 and 10) that “Phillips does not teach the limitations of claim 6 or claim 7…Phillips does not teach that inner liner 22 is part of the upper portion of the footwear item, nor does Phillips teach that insulation layer 24 is part of the upper portion of the footwear item” is fully considered but not persuasive.  22 and 24 are parts of the upper portion of the footwear item of Phillips, as is shown in Fig. 2 of Phillips, wherein the reference numerals and lead lines are present at an upper portion of Phillips’s footwear item; see also “upper margins” (col. 5 line 30) in relation to 22 and 24.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the length of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites “along an entire length of the rubber sole”.  The specification is objected to because the term “length” is not disclosed in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the layer of aerogel thermal retention material covering an interior portion of the rubber sole along an entire length of the rubber sole”.
“an entire length” is indefinite.  “length” is not disclosed in the specification or in the drawings.  Moreover, the only use of “entire” in the specification is paragraph 25, which recites “the entire interior part of the rubber sole”.  Accordingly, it is not understood what is meant by “length of the rubber sole” or the significance of its being entire nor what is meant for the layer to be covering the sole along said length; for example: Does “along” mean extending in the direction of? Or does it mean next to some structural element of the footwear?  Or some other meaning?  For the purpose of applying art, the limitation is understood to be met if a prior art’s layer of aerogel thermal retention is covering an interior portion of the rubber sole from a heel region to a toe region of the rubber sole, wherein the understanding of “length” and “along” are consistent with the ordinary and customary meaning of the terms.
Claims 2-9 are indefinite if only because they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Magyar, US 10,165,822] in view of [Rackiewicz, US 2011/0078924] and [Hubner, US 2009/0277041].

Regarding claim 1:
Magyar teaches (Fig 8):
A footwear item (“footwear article 701”; col. 10 line 23) comprising: 
a sole (see annotated Fig. 8 – a below);
an upper portion (see annotated Fig. 8 – a below) attached (insofar as they are part of the same footwear item, they are attached) to the sole; 
wherein the sole includes a layer (the combined elements 503 and 503’, i.e. “insulation construct 503”; col. 10 line 25 and “additional insulation construct 503’”; col. 10 line 27) of aerogel thermal retention material (insofar as Magyar teaches “Suitable low bulk insulations for use in the present invention may include…aerogel containing materials” (col. 8 lines 45-46), Magyar teaches 503 and 503’ comprise aerogel thermal retention material) for an interior section (see annotated Fig. 8 – a below) of the footwear item, the layer of aerogel thermal retention material covering an interior portion (see annotated Fig. 8 – a) of the sole along with a front part (see annotated Fig. 8 -a) of the footwear item such that the layer of aerogel thermal retention material contacts a sole of a foot of a wearer while also surrounding the toes of the wearer (insofar as Fig. 8 depicts a “foot manikin”; col. 10 lines 21-22; wherein the layer contacts a sole of the foot manikin while also surrounding the toe region of the manikin, Magyar teaches the limitation; see also “insulation constructs substantially cover at least a region of the shoe corresponding to the toe top region…bottom insulation construct in…the footbed”; col. 10 lines 46-50).

    PNG
    media_image1.png
    678
    947
    media_image1.png
    Greyscale




Magyar as embodied in Fig. 8 does not expressly teach:
The sole is a rubber sole
The upper portion made from rubber

Magyar does teach “the invention could be achieved in other shoe construction techniques including…vulcanized soles” (col. 20, lines 50-54), thus Magyar at least suggests rubber soles and modification of the footwear.  

However, Rackiewicz teaches (paragraph 25; Figs. 1-6) “Boot 10 includes an upper 12 connected to a sole 14. In the depicted embodiment the sole 14 is constructed of a rubber material. The upper 12 is also primarily constructed of a rubber material. In the depicted embodiment the upper 12 is primarily constructed of vulcanized rubber material over a neoprene (polychloroprene) material. The boot 10 includes a waterproof construction. In the depicted embodiment the vulcanized rubber material is molded over the neoprene material.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear item of Magyar such that its sole is a rubber sole and its upper portion is made of rubber (i.e. vulcanized rubber material and neoprene rubber material), as in Rackiewicz, in order to form a waterproof article of footwear, as taught by Rackiewicz (paragraph 25).

Thus the modified Magyar teach all the claimed limitations except
the layer of aerogel thermal retention material covering an interior portion of the rubber sole along an entire length of the rubber sole.
Rather, the layer of Magyar covers an interior portion of the rubber sole in a toe region of the footwear but does not extend to the heel region.  However, Magyar is directed to “footwear articles that provide warmth to the wearer” (col. 1 line 14) and recites as prior art (col. 1 line 46) extrinsic reference [Hsiung US 4,055,699] wherein an insulative insole extends from heel to toe regions.  Thus Magyar at least suggest providing warmth to the wearer and recites pertinent prior art wherein insulative material extends from heel to toe.
However, Hubner teaches (Figs. 1-2) a layer of thermal retention material (“upper sole 100”; para 20; it is “made from a…material…with good thermal insulative properties”; para 26) between a rubber sole (“lower sole 200…rubber”; para 27) and an upper portion (“upper 300”; para 20) wherein the layer of thermal retention material covers an interior portion of the rubber sole along an entire length of the rubber sole (para 30; see also Figs. 2-5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Magyar such that its layer of aerogel thermal retention material covers an interior portion of the rubber sole along an entire length of the rubber sole, as the layer of thermal retention material of Hubner covers Hubner’s rubber sole, in order to yield the predictable result of an article of footwear with enhanced thermal insulation properties in heel and midfoot regions as well as the toe region.

Regarding claim 3:
Magyar in view of Rackiewicz and Hubner teaches the footwear item of claim 1, as set forth above.
Magyar as embodied in Fig. 8 does not expressly teach wherein a front part of the rubber sole includes a toe cap that extends up and over the front part of the footwear item so as to protect the toes of the wearer.
However, Magyar as embodied in Fig. 10 teaches a front part of a sole includes a toe cap (“toe puff 980”; col. 10 line 62) that extends up and over the front part of the footwear item (see Fig. 10) so as to protect the toes of the wearer (wherein it is known in the art that a toe puff is capable of protecting the toes of a wearer; see extrinsic reference [Chou, US 2004/0102115]; paragraph 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the front part of the rubber sole of the modified footwear item to include the toe cap extending up and over the front part of the footwear item so as to protect the toes of the wearer of Magyar Fig. 10 in order to yield the predictable result of affording front toe protection to the wearer.

Regarding claim 4:
Magyar in view of Rackiewicz and Hubner teaches the footwear item of claim 1, as set forth above.
Magyar as embodied in Fig. 8 does not expressly teach wherein a rear part of the rubber sole includes a heel counter that extends upward along a rear section of the footwear item so as to protect the heel of the wearer.
However, Magyar as embodied in Fig. 10 teaches a rear part of a sole includes a heel counter (“heel counter 960”; col. 10 lines 61-62) that extends upward along a rear section of the footwear item so as to protect the heel of the wearer (wherein it is known in the art that a heel counter is capable of protecting a heel of a wearers; see extrinsic reference [Riggs, US 4,235,028], col. 2 lines 19-21).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the rear part of the rubber sole of the modified footwear item to include the heel counter that extends upward along a rear section of the footwear item so as to protect the heel of the wearer of Magyar Fig. 10 in order to yield the predictable result of affording heel protection to the wearer.


Regarding claim 5:
Magyar in view of Rackiewicz and Hubner teaches the footwear item of claim 1, as set forth above.  The modified article further meets the limitation wherein the upper portion is made from vulcanized rubber and neoprene rubber.
(It meets the limitation insofar as the modification taught by Rackiewicz (see addressing of claim 1 above) comprises vulcanized rubber material and neoprene rubber material.)

Regarding claim 9:
Magyar in view of Rackiewicz and Hubner teaches the footwear item of claim 1.
Magyar in view of Rackiewicz further teach wherein a thickness of the layer of aerogel thermal retention material is from 0.1 millimeters to 20 millimeters.
(The limitation is taught by Magyar insofar as Magyar teaches “In terms of ranges low bulk insulation has a thickness of 0.2 to 5 mm”; col. 5 lines 23-25; see also “thickness of 2.0 mm” in relation to Examples 1-3 and 5 of Magyar (col. 16 line 52), wherein the disclosed range of Magyar (i.e. 0.2 to 5 mm) is entirely within the claimed range of present claim 9 (i.e. 0.1 to 20 mm).)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over [Magyar, US 10,165,822], [Rackiewicz, US 2011/0078924], and [Hubner, US 2009/0277041] as applied to claim 1 and further in view of [Yoshida, US 4,249,319].
Magyar in view of Rackiewicz and Hubner teach the footwear item of claim 1, as set forth above.
Magyar does not expressly teach wherein the rubber sole has a removable footbed which is disposed on top of the layer of aerogel thermal retention material.
However, Yoshida teaches (Fig. 1) a removable footbed (“heat insulating insert”; col. 1 line 66) intended to be disposed on top of a foot-contacting surface of a shoe (“can be easily placed in any conventional footwear”; col. 1 line 30).
The removable footbed of Yoshida comprises “exothermic agent” (col. 1 line 32) and thus “can positively heat the human foot placed in a footwear with a sufficient heat insulating capability to keep the foot warm during cold weather seasons” (col. 1 lines 25-28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified footwear item of Magyar with the removable footbed of Yoshida in order to heat the human foot within the footwear to keep the foot warm during cold weather, as taught by Yoshida (col. 1 lines 25-28).
In adopting the modification taught by Yoshida, one would arrive at the claimed limitations insofar as the modified footbed is disposed on top of the layer of aerogel thermal retention material of the modified footwear.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable [Magyar, US 10,165,822], [Rackiewicz, US 2011/0078924], and [Hubner, US 2009/0277041] as applied to claim 1 and further in view of [Phillips, US 4,845,862].
Magyar in view of Rackiewicz and Hubner teach the footwear item of claim 1, as set forth above.
Magyar does not expressly teach:
the upper portion includes an attached layer lining the interior of the footwear item of claim 6
the upper portion includes a layer of thermal insulation between the attached layer and the upper portion of claim 7
the attached layer is made from nylon of claim 8
However, Phillips teaches a footwear item (“cold weather footwear…10”; Fig. 1; col. 4 lines 24-25) wherein an upper portion includes an attached layer (“inner liner 22”; col. 4 line 39) lining the interior of the footwear item, the upper portion includes a layer of thermal insulation (“intermediate insulation layer 24”; col. 4 line 39-40) between the attached layer and the upper portion (the outer shell of Phillips is given numeral 50 (col. 6 line 34); and layer of thermal insulation 24 is between attached layer 22 and outer shell 50, as is depicted in Fig. 7a), wherein the attached layer is made from nylon (claim 34: “wherein said inner liner is formed of a nylon material”; see also “inner layer is preferably a loosely-knit nylon or polyester tricot mesh fabric” (col. 4; lines 40-42).
Phillips further teaches the footwear has adequate thermal insulation (Abstract), and “the inner liner 22 provides abrasion protection for the foam insulation without inhibiting the transport of moisture vapor from the wearer's foot” (col. 5 lines 33-36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear item of the modified Magyar to comprise the upper portion includes an attached layer lining the interior of the footwear item, the upper portion includes a layer of thermal insulation between the attached layer and the upper portion , and the attached layer is made from nylon of Phillips in order to afford good thermal insulation to the upper region of the footwear while also protecting the layer of thermal insulation from abrasive damage without inhibiting the transport of moisture vapor from the wearer’s foot, as taught by Phillips, thus arriving at all the claimed limitations of instant claims 6-8.




Claims 10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over [Magyar, US 10,165,822] in view of [Rackiewicz, US 2011/0078924].

Regarding claim 10:
Magyar teaches (Fig. 8)
A method of manufacturing a footwear item (“footwear article 701”; col. 10 line 23) comprising the steps of: 
providing a sole (see annotated Fig. 8 – a below; insofar as the sole is present, it is provided);
attaching an upper portion (see annotated Fig. 8 – a below; insofar as they are part of the same footwear item, they are obtained by attaching) to the sole; 
attaching a layer (the combined elements 503 and 503’, i.e. “insulation construct 503”; col. 10 line 25 and “additional insulation construct 503’”; col. 10 line 27) of aerogel thermal retention material (insofar as Magyar teaches “Suitable low bulk insulations for use in the present invention may include…aerogel containing materials” (col. 8 lines 45-46), Magyar teaches 503 and 503’ comprise aerogel thermal retention material) to the sole (insofar as the layer and sole are part of the same footwear item, they are formed by attaching) in an interior section (see annotated Fig. 8 – a below) of the footwear item, the layer of aerogel thermal retention material covering an interior portion (see annotated Fig. 8 – a) of the sole along with a front part (see annotated Fig. 8 -a) of the footwear item such that the layer of aerogel thermal retention material contacts a sole of a foot of a wearer while also surrounding the toes of the wearer (insofar as Fig. 8 depicts a “foot manikin”; col. 10 lines 21-22; wherein the layer contacts a sole of the foot manikin while also surrounding the toe region of the manikin, Magyar teaches the limitation; see also “insulation constructs substantially cover at least a region of the shoe corresponding to the toe top region…bottom insulation construct in…the footbed”; col. 10 lines 46-50).

    PNG
    media_image1.png
    678
    947
    media_image1.png
    Greyscale


Thus, Magyar teaches all the claimed limitations, except Magyar as embodied in Fig. 8 does not expressly teach:
The sole is a rubber sole
The upper portion made from rubber

Magyar does teach “the invention could be achieved in other shoe construction techniques including…vulcanized soles” (col. 20, lines 50-54), thus Magyar at least suggests rubber soles and modification of the footwear.  

However, Rackiewicz teaches (paragraph 25; Figs. 1-6) “Boot 10 includes an upper 12 connected to a sole 14. In the depicted embodiment the sole 14 is constructed of a rubber material. The upper 12 is also primarily constructed of a rubber material. In the depicted embodiment the upper 12 is primarily constructed of vulcanized rubber material over a neoprene (polychloroprene) material. The boot 10 includes a waterproof construction. In the depicted embodiment the vulcanized rubber material is molded over the neoprene material.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the method of manufacturing a footwear item of Magyar such that its providing a sole is a providing a rubber sole and its attaching an upper portion is attaching an upper portion made of rubber (i.e. vulcanized rubber material and neoprene rubber material), as in Rackiewicz, in order to form a waterproof article of footwear, as taught by Rackiewicz (paragraph 25).

Regarding claim 15:
Magyar in view of Rackiewicz teaches the method item of claim 10.
Magyar in view of Rackiewicz further teach wherein attaching the layer of aerogel thermal retention material to the rubber sole comprises attaching a layer of aerogel thermal retention material having a thickness ranging from 0.1 millimeters to 20 millimeters.
(The limitation is taught by Magyar insofar as Magyar teaches “In terms of ranges low bulk insulation has a thickness of 0.2 to 5 mm”; col. 5 lines 23-25; see also “thickness of 2.0 mm” in relation to Examples 1-3 and 5 of Magyar (col. 16 line 52), wherein the disclosed range of Magyar (i.e. 0.2 to 5 mm) is entirely within the claimed range of present claim 15 (i.e. 0.1 to 20 mm).)


Regarding claim 16:
Magyar in view of Rackiewicz teaches the method of claim 10, as set forth above.  The modified method further meets the limitation wherein attaching the upper portion to the rubber sole comprises attaching an upper portion made from vulcanized rubber and neoprene rubber.
(It meets the limitation insofar as the modification taught by Rackiewicz (see addressing of claim 10 above) comprises attaching an upper portion made from vulcanized rubber material and neoprene rubber material.)

Regarding claim 17:
Magyar in view of Rackiewicz teaches the method of claim 10, as set forth above.
Magyar as embodied in Fig. 8 does not expressly teach wherein providing the rubber sole comprises providing a toe cap that extends from the rubber sole up and over the front part of the footwear item so as to protect the toes of the wearer.
However, Magyar as embodied in Fig. 10 teaches providing a toe cap (“toe puff 980”; col. 10 line 62) at a front part of the sole that extends from the sole up and over the front part of the footwear item (see Fig. 10) so as to protect the toes of the wearer (wherein it is known in the art that a toe puff is capable of protecting the toes of a wearer; see extrinsic reference [Chou, US 2004/0102115]; paragraph 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the method of the modified Magyar such that its providing the rubber sole comprises providing a toe cap that extends from the sole up and over the front part of the footwear item so as to protect the toes of the wearer as in Magyar Fig. 10 in order to yield the predictable result of a method affording front toe protection to the wearer; the limitation would be met insofar as the modified sole is a rubber sole.
Regarding claim 18:
Magyar in view of Rackiewicz teaches the method of claim 10, as set forth above.
Magyar as embodied in Fig. 8 does not expressly teach wherein providing the rubber sole comprises providing a heel counter that extends from the rubber sole upward along a rear section of the footwear item so as to protect the heel of the wearer.
However, Magyar as embodied in Fig. 10 providing the sole comprises providing a heel counter (“heel counter 960”; col. 10 lines 61-62) that extends from the sole upward along a rear section of the footwear item so as to protect the heel of the wearer (wherein it is known in the art that a heel counter is capable of protecting a heel of a wearers; see extrinsic reference [Riggs, US 4,235,028], col. 2 lines 19-21).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the method of the modified Magyar such that its providing the sole comprises providing a heel counter that extends from the rubber sole upward along a rear section of the footwear item so as to protect the heel of the wearer as in Magyar Fig. 10 in order to yield the predictable result of a method affording that results in heel protection to the wearer.

Regarding claim 19:
Magyar in view of Rackiewicz teaches the method of claim 10, as set forth above.
Magyar does not expressly teach wherein providing the rubber sole comprises molding the rubber sole.
However, in further view of Rackiewicz: Rackiewicz teaches an appropriate step for providing rubber in a footwear context comprises molding (“rubber material is molded”; para 25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the method of the modified Magyar such that its providing the rubber sole comprises molding the rubber sole, as the providing footwear rubber comprises molding of Rackiewicz para 25, in order to yield the predictable result of a method that is readily capable of being practiced at a shoe manufacturing facility wherein the facility and its equipment and workers are capable of molding.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over [Magyar, US 10,165,822] and [Rackiewicz, US 2011/0078924] as applied to claim 10 and further in view of [Yoshida, US 4,249,319].
Magyar in view of Rackiewicz teach the method of claim 10, as set forth above.
Magyar does not expressly teach further comprising assembling a removable footbed to the rubber sole on top of the layer of aerogel thermal retention material.
However, Yoshida teaches (Fig. 1) assembling a removable footbed (“heat insulating insert”; col. 1 line 66) to a top of a foot-contacting surface of a shoe (“can be easily placed in any conventional footwear”; col. 1 line 30).
The removable footbed of Yoshida comprises “exothermic agent” (col. 1 line 32) and thus “can positively heat the human foot placed in a footwear with a sufficient heat insulating capability to keep the foot warm during cold weather seasons” (col. 1 lines 25-28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified method of Magyar with the assembling a removable footbed of Yoshida in order to heat the human foot within the footwear to keep the foot warm during cold weather, as taught by Yoshida (col. 1 lines 25-28).
In adopting the modification taught by Yoshida, one would arrive at the claimed limitations insofar as the modified assembling a removable footbed to the modified shoe comprises assembling a removable footbed to the rubber sole on top of the layer of aerogel thermal retention material of the modified footwear.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over [Magyar, US 10,165,822] and [Rackiewicz, US 2011/0078924] as applied to claim 10 and further in view of [Phillips, US 4,845,862].
Magyar in view of Rackiewicz teach the method of claim 10, as set forth above.
Magyar does not expressly teach:
further comprising lining an interior part of the upper portion with an attached layer of claim 12
wherein lining the interior part of the upper portion with an attached layer comprises lining an interior part of the upper portion with an attached layer made of nylon of claim 13
further comprising providing a layer of thermal insulation between the attached layer and the upper portion of claim 14
However, Phillips teaches a method of manufacturing a footwear item (“cold weather footwear…10”; Fig. 1; col. 4 lines 24-25) comprising lining an interior part of the upper portion with an attached layer (“inner liner 22”; col. 4 line 39; insofar as it is a liner, it is obtained by lining), lining the interior part of the upper portion with an attached layer comprises lining an interior part of the upper portion with an attached layer made of nylon (claim 34: “wherein said inner liner is formed of a nylon material”; see also “inner layer is preferably a loosely-knit nylon or polyester tricot mesh fabric” (col. 4; lines 40-42)), providing a layer of thermal insulation (“intermediate insulation layer 24”; col. 4 line 39-40); insofar as it is present, Phillips teaches providing said layer) between the attached layer and the upper portion (the outer shell of Phillips is given numeral 50 (col. 6 line 34); and layer of thermal insulation 24 is between attached layer 22 and outer shell 50, as is depicted in Fig. 7a).
Phillips further teaches the method results in footwear having adequate thermal insulation (Abstract), and “the inner liner 22 provides abrasion protection for the foam insulation without inhibiting the transport of moisture vapor from the wearer's foot” (col. 5 lines 33-36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the method of the modified Magyar to comprise the further comprising lining an interior part of the upper portion with an attached layer, wherein lining the interior part of the upper portion with an attached layer comprises lining an interior part of the upper portion with an attached layer made of nylon, and further comprising providing a layer of thermal insulation between the attached layer and the upper portion of Phillips in order to arrive at a method that results in good thermal insulation to the upper region of footwear while also protecting the layer of thermal insulation from abrasive damage without inhibiting the transport of moisture vapor from the wearer’s foot, as taught by Phillips, thus arriving at all the claimed limitations of instant claims 12-14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.N./              Examiner, Art Unit 3732                                                                                                                                                                                        
/SHARON M PRANGE/               Primary Examiner, Art Unit 3732